
	

114 S3111 IS: Seniors Tax Hike Prevention Act of 2016
U.S. Senate
2016-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3111
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2016
			Mr. Portman (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the 7.5 percent threshold for the medical
			 expense deduction for individuals age 65 or older.
	
	
		1.Short title
 This Act may be cited as the Seniors Tax Hike Prevention Act of 2016.
		2.Extension of 7.5 percent threshold for medical expense deduction for individuals age 65 or older
 (a)In generalSubsection (f) of section 213 of the Internal Revenue Code of 1986 is amended— (1)by striking January 1, 2017 and inserting January 1, 2019, and
 (2)by striking 2013, 2014, 2015, and 2016 in the heading and inserting 2013 through 2018. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.
 3.Sense of the Senate relating to offsetting revenue lossIt is the sense of the Senate that the reduction in revenues to the Treasury resulting from the amendments made by section 2 should be offset by means of an appropriate amendment to the Internal Revenue Code of 1986.
		
